TO BE PUBLISHED


                ,~$Uyrrm-r (~Ourf             of ~iru
                                2008-SC-000792-KB

                                                                                   l
 KENTUCKY BAR ASSOCIATION                                                 MOVANT



 V.                           IN SUPREME COURT



 KIRK S . BIERBAUER                                                RESPONDENT


                              OPINION AND ORDER


       The Kentucky Bar Association (KBA) moves this Court pursuant to SCR

3 .370(8) to review the Board of Governors' (hereinafter the Board) decision in

this matter because the Board was unable to reach the required votes to make

a recommendation on whether Kirk S . Bierbauer was guilty of violating SCR

3.130-8.1(b) and what discipline should be imposed on Bierbauer. Having

reviewed the facts of this case, this Court agrees with the KBA that Bierbauer

is guilty of violating SCR 3 .130-8 .1(b), and that Bierbauer should be

permanently disbarred for his misconduct.

      Bierbauer, whose KBA member number is 87329 and whose bar roster

address is 1069 Spring Run Road, Lexington, Kentucky, 40514, was admitted

to practice law in this Commonwealth on October 9, 1998 . From July 2004 till

December 2005, Bierbauer engaged in serious professional misconduct,

culminating in his arrest on December 20, 2005, for attempting to
manufacture crystal methamphetamine in his Lexington residence .

Bierbauer's conduct during this period resulted in five different KBA cases

being filed against him, which were all presented to the Board as default cases

on September 12, 2008 . In addition to these multiple KBA cases, Bierbauer

was suspended from the practice of law on December 1, 2005, for failing to pay

his bar dues and not obtaining the required minimum continuing legal

education credits .

                                 KBA File 13651

      In July 2004, Ansar McIver hired Bierbauer to represent him in a

criminal matter in the Fayette Circuit Court. However, Bierbauer never

completed any work for Mr. McIver, never filed any motions on his behalf, and

never returned any of Mr. McIver's telephone calls . This conduct resulted in a

three-count charge issued by the Inquiry Commission on December 13, 2007,

alleging that Bierbauer had violated SCR 3 .130-1 .3 for failing to act with

reasonable diligence, SCR 3 .130-1 .4(a) for failing to keep a client reasonably

informed, and SCR 3.130-8 .1(b) for failing to respond to a lawful demand for

information from a disciplinary authority .

                                 KBA File 13571

      On December 20, 2004, Bierbauer appeared in the Larue Circuit Court

on behalf of John Brady, a client Bierbauer was representing in a criminal

matter . Neither Bierbauer nor Brady, however, appeared at a pretrial

conference scheduled on September 2, 2005, which resulted in the circuit

court entering a bench warrant for Brady and a show cause order for

Bierbauer. A month later, on October 3, 2005, Brady appeared in the Larue
                                        2
 Circuit Court and explained that Bierbauer had not informed him of the

 pretrial conference and that despite paying Bierbauer $2,500 for

 representation, he had been unable to locate Bierbauer. Although the court

 attempted to locate Bierbauer at the address he provided, all mail was

 eventually returned as "unable to forward." On January 2, 2008, the Inquiry

 Commission issued a five-count charge against Bierbauer for his misconduct in

 representing Brady. The charge alleged that Bierbauer violated SCR 3.130-1 .3

 for failing to act with reasonable diligence, SCR 3 .130-1 .4(a) for failing to keep

 a client reasonably informed, SCR 3 .130-1 .16(d) for failing to refund an

 unearned fee, SCR 3.130-3 .4(c) for knowingly or intentionally disobeying an

 obligation under the rules of a tribunal, and SCR 3 .130-8 .1(b) for failing to

 respond to a lawful demand for information from a disciplinary authority.

                                  KBA File 13755

       In February of 2005, Ashley Noe paid Bierbauer $550 to represent her in

a criminal matter in the Woodford District Court . Noe also assigned her $200

bond to Bierbauer. After the trial court denied Noe's motion to suppress,

Bierbauer entered a conditional guilty plea for Noe, which could be withdrawn

if Noe's appeal challenging the trial court's ruling on the suppression motion

was successful . Bierbauer, however, never appeared at Noe's subsequent

hearing and never filed her appeal. Bierbauer's conduct in this instance

resulted in a four-court charged issued by the Inquiry Commission on

December 13, 2007, charging Bierbauer with violating SCR 3.130-1 .3 for failing

to act with reasonable diligence, SCR 3 .130-1 .4(a) for failing to keep a client

reasonably informed, SCR 3 .130-1 .16(d) for failing to protect a client's interests
                                          3
 and refund advance payment of any unearned fee upon termination of

 representation, and SCR 3 .130-8 .1(b) for failing to respond to a lawful demand

for information from a disciplinary authority.

                                 KBA File 13027

       In early 2005, James McElroy hired Bierbauer and paid him $600 for his

representation in a criminal matter. Despite numerous phone calls from

McElroy, Bierbauer never contacted his client and never appeared in court on

McElroy's behalf. Subsequently, on December 13, 2007, the Inquiry

Commission issued a four-court charge against Bierbauer, alleging that this

conduct amounted to a violation of SCR 3 .130-1 .3 for failing to act with

reasonable diligence, SCR 3.130-1 .4(a) for failing to keep a client reasonably

informed, SCR 3 .130-1 .16(d) for failing to refund an unearned fee, and SCR

3 .130-8 .1(b) for failing to respond to a lawful demand for information from a

disciplinary authority .

                                KBA File 13746

      On December 20, 2005, a Montgomery County, Ohio police officer

arrested Bierbauer for attempting to purchase a quantity of cold medicine at

the local Wal-Mart . This arrest led to the search and seizure of evidence

commonly used to manufacture methamphetamine at Bierbauer's Lexington,

Kentucky residence . Thereafter, on May 10, 2006, Bierbauer pled guilty in

U.S . District Court for violating 21 USC § 846, attempted manufacture of

methamphetamine, and was sentenced to twenty-four months incarceration

and three years supervised release . The following day, on May 11, 2006,

Bierbauer was suspended from the practice of law in this Commonwealth
                                        4
 pursuant for SCR 3 .166. On December 13, 2007, the Inquiry Commission

issued a two-count charge against Bierbauer, alleging that Bierbauer violated

SCR 3 .130-8 .1(b) for failing to respond to a lawful demand for information from

a disciplinary authority and SCR 3 .130-8 .3(b) for committing a criminal act

that reflects on a lawyer's honesty, trustworthiness, or fitness as a lawyer in

other respects .

       Bierbauer did not file a response to any of the charges filed against him .

Therefore, on September 12, 2008, all five files appeared before the Board of

Governors as default cases . On October 22, 2008, the Board filed their

findings of fact and conclusions of law with the Disciplinary Clerk, in which

they recommended that Bierbauer be found guilty of all the counts charged in

all his cases, except for one count of violating SCR 3 .130-8 .1(b) in KBA File

13027 . With regard to this count, nine members of the Board found Bierbauer

guilty of failing to respond to a lawful demand for information, while six

members found him not guilty . However, as required in SCR 3 .370(6), a

finding of guilt must be agreed upon by eleven members of the Board. Thus,

the Board's inability to reach the required eleven votes on this count in KBA

File 13027 is one basis for the KBA's current motion before this Court . The

second basis for this motion is the Board's inability to reach the required

eleven votes on the appropriate discipline to be imposed on Bierbauer. Nine

members of the Board voted to impose a five-year suspension on Bierbauer,

while six members voted to permanently disbar him. After reviewing the facts

of this case, this Court finds that Bierbauer is clearly guilty of violating SCR
3 .130-8 .1(b) in KBA File 13027, and that Bierbauer should be permanently

disbarred form the practice of law in this Commonwealth.

I. Bierbauer Violated SCR 3.130-8.1(b) in KBA File 13027.

       SCR 3.130-8 .1 states that "a lawyer . . . in connection with a disciplinary

matter, shall not . . . knowingly fail to respond to a lawful demand for

information from an admissions or disciplinary authority . . . ." Although this

Rule does not expressly state that a bar complaint or an inquiry Commission

charge is "a lawful demand for information," this Court has consistently

adopted such an interpretation and has held that a lawyer who fails to respond

to a bar complaint or charge violates SCR 3 .130-8 .1(b) . Heist v. KBA, 951

S .W.2d 326 (Ky . 1997) (finding an attorney guilty of violating SCR 3 .130-8 .1

when he failed to respond to two bar complaints filed against him and to the

charge issued by the Inquiry Tribunal) ; Gilliam v . KBA, 8 S .W.3d 571 (Ky .

2000) (holding that an attorney violated Rule 8.1 when he failed to respond to

the bar complaint served on him by the sheriff) ; KBA v. Perry, 102 S .W.3d 507

(Ky. 2003) (finding a lawyer guilty of violating SCR 3 .130-8 .1 for failing to

respond to a bar complaint) ; KBA v. Griffith , 186 S .W .3d 739 (Ky. 2006)

(holding that an attorney violated SCR 3 .130-8 .1 for not responding to the

charges brought by the KBA) .

      In KBA File 13027, Bierbauer not only failed to respond to the bar

complaint filed against him, but also repeatedly failed to answer the charge

issued by the Inquiry Commission . The bar complaint filed by James McElroy

was mailed to Bierbauer on May 31, 2005 . Although this first copy was

returned as "unclaimed," the Fayette County Sheriff's Department personally
                                          6
served a copy of the complaint on Bierbauer on August 31, 2005, with an

attached cover letter notifying Bierbauer that failing to respond to this lawful

demand for information may subject him to an additional charge of violating

SCR 3.130-8 .1(b) . After Bierbauer failed to respond, the Sheriff's Department

served him with a reminder letter on January 9, 2006, which also included

another cover letter with the same warning about violating SCR 3 .130-8 .1(b) .

       Subsequently, after the inquiry Commission issued its December 13,

2007 charge, a copy of the charge was mailed to Bierbauer on January 7,

2008, at the Federal Correctional Institute in Lisbon, Ohio, where he was

incarcerated, and a reminder letter was mailed to Bierbauer on January 30,

2008 . Pursuant to SCR 3 .175, service of this Charge was made on the

Executive Director of the KBA on April 16, 2008 . 1 The KBA also mailed a

second reminder letter to Bierbauer at his bar roster and prison address on

August 13, 2008 . Despite the six opportunities Bierbauer had to respond to

the multiple notices provided to him, he has yet to provide a response to any of

the charges brought against him. Thus, Bierbauer plainly violated SCR 3 .130-

8 .1 (b) as charged in KBA File 13027 .

II . Bierbauer Should Be Permanently Disbarred From the Practice of Law.

      The KBA argues that based on this Court's previous case law,

Bierbauer's egregious conduct warrants permanent disbarment. As noted

above, Bierbauer has not responded to the charges brought against him and

  SCR 3.175 states that "every member of the Association shall be deemed to have
  appointed the Director as that member's agent for service of any document that is
  required to be served upon that member by any provision of Supreme Court Rules 2
  or 3 . . . ."
 has made no effort to inform this Court of reasons why permanent disbarment

would be inappropriate . Therefore, we agree with the KBA's recommendation

and order that Bierbauer be permanently disbarred .

       Here, permanent disbarment is warranted because from July 2004 till

December 2005, Bierbauer swindled a total of $3,850 from his clients, failed to

represent four clients even after accepting their money and promising to be

their counsel, and was arrested (and ultimately convicted) for the attempted

manufacturing of methamphetamine . This conduct resulted in the KBA

charging Bierbauer with a total of eighteen violations, which Bierbauer has still

failed to answer or defend. This Court has disbarred attorneys in previous

cases for misconduct similar to Bierbauer's .

       In KBA v. Geller, 211 S.W.3d 58 (Ky. 2007), Geller accepted $500 from a

client in exchange for his representation in a divorce proceeding. However,

Geller never filed the divorce petition even though he informed his client that

the divorce was final . Id . The Inquiry Commission issued charges against

Geller that were similar to Bierbauer's current charges, alleging that Geller

violated SCR 3 .130-1 .3, SCR 3.130-1 .4(a), 3 .130-8 .3(c), and 3 .130-8 .1(b) . After

agreeing that Geller was guilty of all the charges, this Court agreed with the

Board of Governors that Geller should be permanently disbarred . Like Geller,

Bierbauer, through his failed representation of four different clients,

established a "regrettable pattern of serious misconduct" that reflected "poorly

upon both him and the legal profession ." Id . at 59 .
          Although Geller had a lengthier history of discipline in his case,

    Bierbauer's case also involves a felony drug conviction. This Court takes very

    seriously Bierbauer's felony conviction for attempting to manufacture crystal

    methamphetamine . Because Bierbauer has failed to respond to any of the

    charges brought against him by the KBA, this Court is unaware of whether

 Bierbauer was attempting to manufacture the drug for his own personal use or

 for distribution and sale to others . Regardless, Bierbauer's criminal conduct in

 this instance demonstrates his utter lack of respect for the law, his potential

 danger to his community, and his disdain for maintaining the public's respect

of and trust in the legal profession .

         The cases of KBA v. Adair, 203 S.W.3d 144 (Ky. 2006), and KBA v. Scalf,

42 S .W.3d 622 (Ky. 2001), also involve attorneys who were permanently

disbarred for engaging in a pattern of accepting money from clients without

performing the bargained for tasks or returning the money. Adair's case

involved seven KBA files, seven different clients, twenty-three violations, and

the conversion of approximately $14,027 of unearned fees, Adair , 203 S.W.3d

at 145-148 ; while Scalf's case involved six KBA files, six different clients,

twenty separate violations, and the conversion of nearly $16,000 of unearned

fees, Scalf, 42 S .W .3d at 623. Although Bierbauer's case may involve fewer

clients and a smaller monetary amountBierbauer's case involved five KBA

files, four different clients, eighteen different violations, and the conversion of

2    Bierbauer's history of prior discipline includes a private admonition in 2004 for
     violating SCR 3 .130-1 .15(a) (failure to keep a client's money in a separate account),
     a suspension for nonpayment of bar dues and noncompliance with the minimum
     CLE requirements in 2005, and an automatic suspension in 2006 following his
     drug-related felony conviction .
$3850 of unearned fees--the fact remains that Bierbauer's misconduct is

intensified due to his felony drug conviction and his complete failure to

respond to the KBA's recommendation that he be permanently disbarred.

      As the KBA acknowledges, Rule 9.2 of the American Bar Association's

Standards for Imposing Lawyer Sanctions lists aggravating factors that justify

an increase in the degree of discipline imposed on an attorney. Seven of these

factors are present in Bierbauer's case, including:

             (a) a prior disciplinary history;
             (c) a pattern of misconduct;
             (d) multiple offenses ;
             (g) refusal to acknowledge the wrongful nature of the conduct;
             (h) vulnerability of the victims ;
             (j) indifference to making restitution;
             (k) and illegal conduct, including that involving controlled
                  substances .

In this case, Bierbauer not only deceived multiple clients and received a felony

drug conviction, but also, in failing to respond to any of the charges, he has

refused to admit any wrongdoing to this Court, justify his involvement with

methamphetamine, and explain why he should not be permanently disbarred.

Thus, this Court adopts the recommendation made to it by the KBA.

      Therefore, it is hereby ORDERED that:

      1 . Kirk S. Bierbauer is guilty of violating SCR 3.130-8 .1(b) as charged in

         Count IV of KBA File 13027.

     2 . Kirk S . Bierbauer is permanently disbarred from the practice of law.

     3. Pursuant to SCR 3 .450, Kirk S . Bierbauer is directed to pay all costs

         associated with these disciplinary proceedings in the amount of

         $1,269 .16 .

                                       10
      4. Pursuant to SCR 3 .390, Kirk S. Bierbauer shall, within ten (10) days

         from the entry of this opinion and order, notify all clients, in writing,

         of his inability to represent them; notify, in writing, all courts in which

         he has matters pending of his disbarment from the practice of law;

         and furnish copies of all letters of notice to the Executive Director of

         the Kentucky Bar Association . Furthermore, to the extent possible,

         Bierbauer shall immediately cancel and cease any advertising

         activities in which he is engaged .

     All sitting. All concur .

Entered March 19, 2009 .